Title: To Thomas Jefferson from Robert S. Coleman, 20 October 1801
From: Coleman, Robert S.
To: Jefferson, Thomas


Dr sr
Fredrixbürg 20th October 1801
My friend Mr John Dawson wrote to you Last October for Information Respecting Lewis Littlepage, your Answer to him was handed to me, Carter Littlepage haveing a parte of Lewis’es property in possestion, And haveing disposd of a parte And attempting to dispose of the Hole of the Said property he being Insolvent as appears I haveing Lewis Littlepages will in my possestion I have Indeaverd to prevent the Destruction of the property—many Reports have arisin about the Return of Mr Lewis Littlepage And I have bean informd you have had Very Late Acpts of him—If So will Esteem It a Singlar faver to Communicate the Latest to me by a Line to Fredrixbürg, which will Give releaf to his Sincear friends, and may be a means of Saveing the property—
I am Dr sr Yr Hble sert
Robt. S. Coleman
